Citation Nr: 1213178	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1995 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, denying the claim currently on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Des Moines, Iowa in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records fail to reflect that he suffered from sleep apnea during his active military service.  However, the Veteran did endorse symptomatology of frequent or severe headaches during his separation examination of July 2000.  It is unclear, however, as to whether this may be associated with poor sleep or a sleep apnea disability.  The record also contains a November 2006 VA outpatient treatment record in which the Veteran reported headaches for the past 10 years.  In a May 2007 outpatient treatment record, the Veteran also described difficulty falling asleep with intermittent snoring.  

In addition to the above medical evidence, the Veteran submitted a statement prepared by his wife dated January 2008.  According to the Veteran's wife, while he was on active duty, she witnessed constant fatigue, waking up with headaches, and restless sleeping.  VA also received a statement from an individual purporting to have served with the Veteran suggesting that the Veteran would often fall asleep during the day and awake himself with snoring and other rough sleep.  

However, in addition to the above lay statements, the Veteran submitted a private medical report prepared by a physician with the initials A.C.P. dated June 2010.  According to Dr. P, unless there was extensive support for snoring, sleepiness, and gasping in the Veteran's service treatment records, he could not confirm that the Veteran suffered from sleep apnea during military service.  However, Dr. P noted that he did not review the Veteran's service treatment records.  It is also apparent that the lay statements of in-service snoring and fatigue were not considered by Dr. P.  As such, the probative value of this medical opinion is questionable.  

In light of the above facts, the Board determines that a VA examination is necessary before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine whether he suffers from sleep apnea that is due to, aggravated by or otherwise related to the Veteran's active military service.  The Veteran's claims file and a copy of this remand must be provided to the examiner, and the examination report should reflect review of these materials.  

The examiner is asked to perform all necessary tests and studies, and opine:  

Is it at least as likely as not that any current sleep apnea disability manifested during, or as a result of, active military service?  Please state the basis of your opinion.  

In formulating an opinion, the examiner should consider the Veteran's long-standing history of headaches and fatigue.  The examiner should also consider and discuss the Veteran's lay report of symptomatology, as well as the lay statements of record from his wife and a fellow soldier endorsing fatigue and snoring during active military service.  

2.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


